Citation Nr: 1439839	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  12-06 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for diabetes mellitus (DM) type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

On an April 2012 VA Form 9 in reply to a Statement of the Case (SOC) on the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for DM type II, the Veteran indicated that he wanted a Board hearing at the RO (Travel Board hearing).  However, in a July 2014 memorandum, the representative stated that the Veteran no longer desired a hearing.  Thus, the Veteran's request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2013).


FINDINGS OF FACT

1. In an unappealed decision, dated in February 2003, the RO denied a claim for service connection for DM type II.  

2. The evidence received since the RO's February 2003 decision denying a claim of entitlement to service connection for DM type II, is cumulative or redundant of the evidence already of record, and does not raise a reasonable possibility of substantiating the claim. 




CONCLUSIONS OF LAW

1.  The February 2003 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §  20.1103;  

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for DM type II.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.313, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in February 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).      

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. § 3.159(b) (2013), and any applicable legal precedent.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006). 

The February 2009 letter from the RO to the Veteran complied with Kent, as it notified him of the evidence and information necessary to reopen his previously denied, unappealed claim for service connection for DM type II (i.e., described and defined what is meant by the term new and material evidence) and adequately explained the bases of the prior denial. 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.


II. New and Material Evidence

The Veteran claims his current DM type II was a result of exposure to Agent Orange during service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam may not be considered "service in the Republic of Vietnam" for purposes of 38 U.S.C.A. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997). 

Simply stated, a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service to get the presumption.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).

Subsequently, in May 2008, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the interpretation by the Department of Veterans Affairs (VA) of the phrase "served in the Republic of Vietnam," which required the physical presence of a veteran within the land borders of Vietnam during service, was a permissible interpretation of 38 U.S.C.A. § 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii).  The United States Supreme Court, declined to review the case, and the decision of the Federal Circuit in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) is now final.

The Secretary of VA revisited the issue in 2012 and determined, after review of a May 2011 Institute of Medicine (IOM) of the National Academy of Sciences report entitled "Blue Water Navy Vietnam Veterans and Agent Orange Exposure," that the evidence does not support establishing a presumption of exposure to herbicides for Blue Water Navy veterans.  See Notice, 77 Fed. Reg. 247, 76170-76171 (2012).

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, certain diseases, including DM type II, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

VA first received a claim of entitlement to service connection for DM type II in July 2002.  In that July 2002 claim, the Veteran stated that he had diabetes due to exposure to herbicides while in Vietnam.  He elaborated in a September 2002 statement that his ship entered Da Nang Harbor and he was on watch and had boat detail, bow hook, when the ship went into Da Nang to pick up orders.  Taking the Veteran's statements as well as other relevant evidence such as service treatment records, VA treatment records, a record of the Veteran's ship history (the USS Biddle) and the ship's desk log into consideration, the RO denied that claim in a November 2002 rating decision on the basis that the evidence of record had not established that the Veteran actually disembarked in the Republic of Vietnam.  

Following the November 2002 decision, the RO addressed the DM type II service connection issue in a February 2003 rating decision after the Veteran's military personnel records became available.  The RO continued to deny service connection for DM type II in February 2003 on the basis that no pertinent evidence was received and newly received service personnel records did not contain enough information to make a definitive statement regarding the Veteran's in-country service.  That rating decision was not appealed, and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  Furthermore, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the February 2003 decision.  Therefore, the February 2003 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b), (c).  

Once a claim for service connection for a disability has been denied, and such decision becomes final, it generally cannot be reopened.  38 U.S.C.A. § 7105(c) (West 2002).

The exception to the law of not reopening a claim that has been the subject of a final RO decision is that if new and material evidence is added to the record, VA shall reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.

In the instant case, the unestablished facts necessary to substantiate a claim of entitlement to service connection for DM type II is evidence of physical presence of the Veteran within the land boarders of Vietnam (including inland waterways) during service or other evidence relating the Veteran's DM type II to service.  Thus, for evidence to be material, it must relate to those facts.

Evidence submitted since the February 2003 decision includes a report from U.S. Armed Services Center for Unit Records Research (CURR) of the Veteran's ship's history, and VA treatment records.  The Veteran submitted a notice of disagreement in August 2010 stating he was in both "Blue Waters and Brown Waters."  He elaborated further averring the ship pulled into Da Nang Harbor, anchored 300 to 400 yards from shore and he was exposed to Agent Orange due to air borne contamination.  Furthermore, he was on duty at the time and had to transport military personal, ship's captain, in a smaller vessel to land to pick up needed orders.  He was "within arms distance from shore," exposing himself to Agent Orange.  

The Board finds his assertions that he was in "Brown Waters," and while in Da Nang Harbor he transported military personal in a smaller vessel to land to pick up orders, putting him at "arms distance from shore," to be redundant and cumulative of the Veteran's previous statements regarding his service in Vietnam.  The Veteran already alleged he was on boat detail while his ship was in De Nang Harbor and those contentions were already considered by the RO when it denied his claim in February 2003.  

Moreover, service in the official waters off the coast of Vietnam does not constitute "service in the Republic of Vietnam."  See VAOPGCPREC 27-97; see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Instead, "service in the Republic of Vietnam" requires visitation (i.e. setting foot) in Vietnam, 38 C.F.R. §§ 3.307(a), 3.313(a) (2013), or service in the inland waterways of Vietnam ("brown water service").  VAOPGCPREC 27-97; see also Haas, 525 F.3d 1168.  

According to the VA Compensation and Pension (C&P) Service, open deep-water coastal harbors, "such as those at Da Nang, Cam Ranh Bay, and Vung Tau" are part of the offshore blue water of Vietnam and not part of its inland waterway system.  December 2008 C&P Bulletin.  "Inland brown water service in Vietnam refers to operations on rivers, estuaries, and delta areas inside the country itself."  Id.  However, a Veteran who served aboard a ship that docked or operated on the close coastal offshore waters must provide evidence of "visitation in Vietnam" with a lay statement attesting to the fact that he or she personally went ashore in order for VA to concede Agent Orange exposure.  Id.  The Veteran asserted in his August 2010 notice of disagreement that he was within "arms distance from shore."  Throughout the record, the Veteran never asserted he went ashore.  

The CURR report confirmed that the USS Biddle conducted brief stops in Da Nang harbor on March 5, 1968 and June 2, 1968.  Indeed, the relevant history and deck logs of the USS Biddle had already been considered when the matter was previously denied by Agency of Original Jurisdiction (AOJ).  The CURR report  stated that command histories, deck logs and muster rolls/personnel diaries are the only administrative records produced by commissioned U.S. Navy ships during Vietnam war that are retained.  The records do not normally annotate individuals arriving or going ashore on a routine basis.  The deck logs may indicate boats arriving or departing, but do not list passengers by name, unless that individual is a very important person or high-ranking officer.  Logbooks maintained abroad river boats or launches were not considered permanent records.  Information regarding assignments requiring the Veteran to go to shore may be in his military personnel file.  Since the USS Bittle's deck and the Veteran's military personnel file was of record at the time of the February 2003 rating decision, the information contained in the CURR reports is cumulative or redundant of previously submitted and considered information, and does not raise a reasonable possibility of substantiating the Veteran's claim. 

As there has been no new and material evidence added to the record since the February 2003 decision, the Board concludes that the claim of entitlement to service connection may not be reopened.  The appeal is therefore denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

New and material evidence not having been added to the record, the claim of entitlement to service connection for DM type II is not reopened; the appeal is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


